

GUARANTY
 
GUARANTY, dated as of April 6, 2004, by Prestige Brands International, LLC, a
Delaware limited liability company (the “Parent”), and each of the other
entities listed on the signature pages hereof or that becomes a party hereto
pursuant to Section 23 (Additional Guarantors) hereof (collectively, together
with the Parent, the “Guarantors” and each, individually, a “Guarantor” and each
Guarantor other than Prestige Products Holdings, Inc., the Parent and other than
any other Person that is the beneficial owner of all of the Stock of the
Borrower (as defined below), a “Subsidiary Guarantor”), in favor of each
Collateral Agent, and each other Agent, Lender, Issuer and each other holder of
an Obligation (as each such term is defined in the Credit Agreement referred to
below) (each, a “Guarantied Party” and, collectively, the “Guarantied Parties”).
 
WITNESSETH:
 
WHEREAS, pursuant to the Credit Agreement dated as of April 6, 2004 (together
with all appendices, exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms defined therein and used herein having the
meanings given to them in the Credit Agreement) among Prestige Brands, Inc. (the
“Borrower”), the Parent, the Lenders and Issuers party thereto, Citicorp North
America, Inc., as agent for the Lenders and Issuers and collateral agent for the
First-Priority Secured Parties, and as collateral agent for the Tranche C
Secured Parties, Bank of America, N.A. as syndication agent for the Lenders and
Issuers, and Merrill Lynch Capital, a division of Merrill Lynch Business
Financial Services Inc., as documentation agent for the Lenders and Issuers, the
Lenders and Issuers have severally agreed to make extensions of credit to the
Borrower upon the terms and subject to the conditions set forth therein;
 
WHEREAS, Parent is the sole shareholder of Prestige Products Holdings, Inc., a
Delaware corporation, which in turn is the sole shareholder of the Borrower, and
each Subsidiary Guarantor is a direct or indirect Subsidiary of the Parent;
 
WHEREAS, each Guarantor will receive substantial direct and indirect benefits
from the making of the Loans, the issuance of the Letters of Credit and the
granting of the other financial accommodations to the Borrower under the Credit
Agreement; and
 
WHEREAS, a condition precedent to the obligation of the Lenders and the Issuers
to make their respective extensions of credit to the Borrower under the Credit
Agreement is that the Guarantors shall have executed and delivered this Guaranty
for the benefit of the Guarantied Parties;
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
Section 1  Guaranty
 
(a)  To induce the Lenders to make the Loans and the Issuers to issue Letters of
Credit, each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, the full and punctual
payment when due, whether at stated maturity or earlier, by reason of
acceleration, mandatory prepayment or otherwise in accordance herewith or any
other Loan Document, of all the Obligations, whether or not from
 

--------------------------------------------------------------------------------


GUARANTY
PRESTIGE BRANDS, INC.
 
time to time reduced or extinguished or hereafter increased or incurred, whether
or not recovery may be or hereafter may become barred by any statute of
limitations, whether or not enforceable as against the Borrower, whether now or
hereafter existing, and whether due or to become due, including principal,
interest (including interest at the contract rate applicable upon default
accrued or accruing after the commencement of any proceeding under the
Bankruptcy Code, whether or not such interest is an allowed claim in such
proceeding), fees and costs of collection. This Guaranty constitutes a guaranty
of payment and not of collection.
 
(b)  Each Guarantor further agrees that, if (i) any payment made by Borrower or
any other person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid or (ii) the proceeds
of Collateral are required to be returned by any Guarantied Party to the
Borrower, its estate, trustee, receiver or any other party, including any
Guarantor, under any bankruptcy law, equitable cause or any other Requirement of
Law, then, to the extent of such payment or repayment, any such Guarantor’s
liability hereunder (and any Lien or other Collateral securing such liability)
shall be and remain in full force and effect, as fully as if such payment had
never been made. If, prior to any of the foregoing, this Guaranty shall have
been cancelled or surrendered (and if any Lien or other Collateral securing such
Guarantor’s liability hereunder shall have been released or terminated by virtue
of such cancellation or surrender), this Guaranty (and such Lien or other
Collateral) shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any such Guarantor in respect of the amount
of such payment (or any Lien or other Collateral securing such obligation).
 
Section 2  Limitation of Guaranty
 
Any term or provision of this Guaranty or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount of the Obligations for
which any Subsidiary Guarantor shall be liable shall not exceed the maximum
amount for which such Subsidiary Guarantor can be liable without rendering this
Guaranty or any other Loan Document, as it relates to such Subsidiary Guarantor,
subject to avoidance under applicable law relating to fraudulent conveyance or
fraudulent transfer (including Section 548 of the Bankruptcy Code or any
applicable provisions of comparable state law) (collectively, “Fraudulent
Transfer Laws”), in each case after giving effect (a) to all other liabilities
of such Subsidiary Guarantor, contingent or otherwise, that are relevant under
such Fraudulent Transfer Laws (specifically excluding, however, any liabilities
of such Subsidiary Guarantor in respect of intercompany Indebtedness to the
Borrower to the extent that such Indebtedness would be discharged in an amount
equal to the amount paid by such Subsidiary Guarantor hereunder) and (b) to the
value as assets of such Subsidiary Guarantor (as determined under the applicable
provisions of such Fraudulent Transfer Laws) of any rights to subrogation,
contribution, reimbursement, indemnity or similar rights held by such Subsidiary
Guarantor pursuant to (i) applicable Requirements of Law,
(ii) Section 3 (Contribution) of this Guaranty or (iii) any other Contractual
Obligations providing for an equitable allocation among such Subsidiary
Guarantor and other Subsidiaries or Affiliates of the Borrower of obligations
arising under this Guaranty or other guaranties of the Obligations by such
parties.
 
Section 3  Contribution
 
To the extent that any Subsidiary Guarantor shall be required hereunder to pay a
portion of the Obligations exceeding the greater of (a) the amount of the
economic benefit actually received by such Subsidiary Guarantor from the
Revolving Loans and the Term Loans
 
2

--------------------------------------------------------------------------------


GUARANTY
PRESTIGE BRANDS, INC.
 
and (b) the amount such Subsidiary Guarantor would otherwise have paid if such
Subsidiary Guarantor had paid the aggregate amount of the Obligations (excluding
the amount thereof repaid by the Borrower and Parent) in the same proportion as
such Subsidiary Guarantor’s net worth at the date enforcement is sought
hereunder bears to the aggregate net worth of all the Subsidiary Guarantors at
the date enforcement is sought hereunder, then such Guarantor shall be
reimbursed by such other Subsidiary Guarantors for the amount of such excess,
pro rata, based on the respective net worths of such other Subsidiary Guarantors
at the date enforcement hereunder is sought.
 
Section 4  Authorization; Other Agreements
 
The Guarantied Parties are hereby authorized, without notice to, or demand upon,
any Guarantor, which notice and demand requirements each are expressly waived
hereby (to the extent permitted by law), and without discharging or otherwise
affecting the obligations of any Guarantor hereunder (which obligations shall
remain absolute and unconditional notwithstanding any such action or omission to
act), from time to time, to do each of the following:
 
(a)  supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including the other Loan Documents) now or
hereafter executed by the Borrower and delivered to the Guarantied Parties or
any of them, including any increase or decrease of principal or the rate of
interest thereon;
 
(b)  waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by the Borrower and delivered to the
Guarantied Parties or any of them;
 
(c)  accept partial payments on the Obligations;
 
(d)  receive, take and hold additional security or collateral for the payment of
the Obligations or any part of them and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter and release any such additional security or collateral;
 
(e)  settle, release, compromise, collect or otherwise liquidate the Obligations
or accept, substitute, release, exchange or otherwise alter, affect or impair
any security or collateral for the Obligations or any part of them or any other
guaranty therefor, in any manner;
 
(f)  add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with the
Borrower or any other guarantor, maker or endorser;
 
(g)  apply to the Obligations any payment or recovery (x) from the Borrower,
from any other guarantor, maker or endorser of the Obligations or any part of
them or (y) from any Guarantor in such order as provided herein, in each case
whether such Obligations are secured or unsecured or guaranteed or not
guaranteed by others;
 
(h)  apply to the Obligations any payment or recovery from any Guarantor of the
Obligations or any sum realized from security furnished by such Guarantor upon
its
 
3

--------------------------------------------------------------------------------


GUARANTY
PRESTIGE BRANDS, INC.
 
indebtedness or obligations to the Guarantied Parties or any of them, in each
case whether or not such indebtedness or obligations relate to the Obligations;
and
 
(i)  refund at any time any payment received by any Guarantied Party in respect
of any Obligation, and payment to such Guarantied Party of the amount so
refunded shall be fully guaranteed hereby even though prior thereto this
Guaranty shall have been cancelled or surrendered (or any release or termination
of any Collateral by virtue thereof), and such prior cancellation or surrender
shall not diminish, release, discharge, impair or otherwise affect the
obligations of any Guarantor hereunder in respect of the amount so refunded (and
any Collateral so released or terminated shall be reinstated with respect to
such obligations);
 
even if any right of reimbursement or subrogation or other right or remedy of
any Guarantor is extinguished, affected or impaired by any of the foregoing
(including any election of remedies by reason of any judicial, non-judicial or
other proceeding in respect of the Obligations that impairs any subrogation,
reimbursement or other right of such Guarantor).
 
Section 5  Guaranty Absolute and Unconditional
 
Each Guarantor hereby waives any defense (other than payment in full) of a
surety or guarantor or any other obligor on any obligations arising in
connection with or in respect of any of the following and hereby agrees that its
obligations under this Guaranty are absolute and unconditional and shall not be
discharged or otherwise affected as a result of any of the following:
 
(a)  the invalidity or unenforceability of any of the Borrower’s obligations
under the Credit Agreement or any other Loan Document or any other agreement or
instrument relating thereto, or any security for, or other guaranty of the
Obligations or any part of them, or the lack of perfection or continuing
perfection or failure of priority of any security for the Obligations or any
part of them;
 
(b)  the absence of any attempt to collect the Obligations or any part of them
from the Borrower or other action to enforce the same;
 
(c)  failure by any Guarantied Party to take any steps to perfect and maintain
any Lien on, or to preserve any rights to, any Collateral;
 
(d)  any Guarantied Party’s election, in any proceeding instituted under chapter
11 of the Bankruptcy Code, of the application of Section 1111(b)(2) of the
Bankruptcy Code;
 
(e)  any borrowing or grant of a Lien by the Borrower, as debtor-in-possession,
or extension of credit, under Section 364 of the Bankruptcy Code;
 
(f)  the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of any Guarantied Party’s claim (or claims) for repayment of the
Obligations ;
 
(g)  any use of cash collateral under Section 363 of the Bankruptcy Code;
 
(h)  any agreement or stipulation as to the provision of adequate protection in
any bankruptcy proceeding;
 
4

--------------------------------------------------------------------------------


GUARANTY
PRESTIGE BRANDS, INC.
 
(i)  the avoidance of any Lien in favor of the Guarantied Parties or any of them
for any reason;
 
(j)  any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against the
Borrower, any Guarantor or any of the Borrower’s other Subsidiaries, including
any discharge of, or bar or stay against collecting, any Obligation (or any part
of them or interest thereon) in or as a result of any such proceeding;
 
(k)  failure by any Guarantied Party to file or enforce a claim against the
Borrower or its estate in any bankruptcy or insolvency case or proceeding;
 
(l)  any action taken by any Guarantied Party if such action is authorized
hereby;
 
(m)  any election following the occurrence of an Event of Default by any
Guarantied Party to proceed separately against the personal property Collateral
in accordance with such Guarantied Party’s rights under the UCC or, if the
Collateral consists of both personal and real property, to proceed against such
personal and real property in accordance with such Guarantied Party’s rights
with respect to such real property; or
 
(n)  any other circumstance that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor or any other obligor on any
obligations, other than the payment in full of the Obligations.
 
Section 6  Waivers
 
Each Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, and any
defense arising by reason of any disability or other defense of the Borrower.
Each Guarantor shall not, until the Obligations are irrevocably paid in full and
all Commitments have been terminated, assert any claim or counterclaim it may
have against the Borrower or set off any of its obligations to the Borrower
against any obligations of the Borrower to it. In connection with the foregoing,
each Guarantor covenants that its obligations hereunder shall not be discharged,
except by complete performance.
 
Section 7  Reliance
 
Each Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrower and any endorser and other guarantor of all
or any part of the Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, or any part thereof, that diligent
inquiry would reveal, and each Guarantor hereby agrees that no Guarantied Party
shall have any duty to advise any Guarantor of information known to it regarding
such condition or any such circumstances. In the event any Guarantied Party, in
its sole discretion, undertakes at any time or from time to time to provide any
such information to any Guarantor, such Guarantied Party shall be under no
obligation (a) to undertake any investigation not a part of its regular business
routine, (b) to disclose any information that such Guarantied Party, pursuant to
accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) to make any other or future disclosures of such
information or any other information to any Guarantor.
 
5

--------------------------------------------------------------------------------


GUARANTY
PRESTIGE BRANDS, INC.
 
Section 8  Non-Enforcement of Subrogation and Contribution Rights
 
Until the Obligations have been irrevocably paid in full and all Commitments
have been terminated, the Guarantors shall not enforce or otherwise exercise any
right of subrogation to any of the rights of the Guarantied Parties or any part
of them against the Borrower or any right of reimbursement or contribution or
similar right against the Borrower by reason of this Agreement or by any payment
made by any Guarantor in respect of the Obligations.
 
Section 9  Subordination
 
Each Guarantor hereby agrees that any Indebtedness of the Borrower now or
hereafter owing to any Guarantor, whether heretofore, now or hereafter created
(the “Guarantor Subordinated Debt”), is hereby subordinated to all of the
Obligations and that, except as permitted under Section 8.6 (Prepayment and
Cancellation of Indebtedness) of the Credit Agreement, the Guarantor
Subordinated Debt shall not be paid in whole or in part until the Obligations
have been paid in full and this Guaranty is terminated and of no further force
or effect. No Guarantor shall accept any payment of or on account of any
Guarantor Subordinated Debt at any time in contravention of the foregoing. Upon
the occurrence and during the continuance of an Event of Default, the Borrower
shall pay to the Administrative Agent any payment of all or any part of the
Guarantor Subordinated Debt and any amount so paid to the Administrative Agent
shall be applied to payment of the Obligations as provided in Section 3
(Enforcement; Application of Proceeds of Collateral and Other Payments) of the
Intercreditor Agreement. Each payment on the Guarantor Subordinated Debt
received in violation of any of the provisions hereof shall be deemed to have
been received by such Guarantor as trustee for the Guarantied Parties and shall
be paid over to the Administrative Agent immediately on account of the
Obligations, but without otherwise affecting in any manner such Guarantor’s
liability hereof. Each Guarantor agrees to file all claims against the Borrower
in any bankruptcy or other proceeding in which the filing of claims is required
by law in respect of any Guarantor Subordinated Debt, and the Administrative
Agent shall be entitled to all of such Guarantor’s rights thereunder. If for any
reason a Guarantor fails to file such claim at least ten Business Days prior to
the last date on which such claim should be filed, such Guarantor hereby
irrevocably appoints the Administrative Agent as its true and lawful
attorney-in-fact and is hereby authorized to act as attorney-in-fact in such
Guarantor’s name to file such claim or, in the Administrative Agent’s
discretion, to assign such claim to and cause proof of claim to be filed in the
name of the Administrative Agent or its nominee. In all such cases, whether in
administration, bankruptcy or otherwise, the person or persons authorized to pay
such claim shall pay to the Administrative Agent the full amount payable on the
claim in the proceeding, and, to the full extent necessary for that purpose,
each Guarantor hereby assigns to the Administrative Agent all of such
Guarantor’s rights to any payments or distributions to which such Guarantor
otherwise would be entitled. If the amount so paid is greater than such
Guarantor’s liability hereunder, the Administrative Agent shall pay the excess
amount to the party entitled thereto. In addition, each Guarantor hereby
irrevocably appoints the Administrative Agent as its attorney-in-fact to
exercise all of such Guarantor’s voting rights in connection with any bankruptcy
proceeding or any plan for the reorganization of the Borrower.
 


 
Section 10  Default; Remedies
 
6

--------------------------------------------------------------------------------


GUARANTY
PRESTIGE BRANDS, INC.
 
The obligations of each Guarantor hereunder are independent of and separate from
the Obligations. If any Obligation is not paid when due, or upon any Event of
Default hereunder or upon any default by the Borrower as provided in any other
instrument or document evidencing all or any part of the Obligations, the
Administrative Agent may, at its sole election, proceed directly and at once,
without notice, against any Guarantor to collect and recover the full amount or
any portion of the Obligations then due, without first proceeding against the
Borrower or any other guarantor of the Obligations, or against any Collateral
under the Loan Documents or joining the Borrower or any other guarantor in any
proceeding against any Guarantor. At any time after maturity of the Obligations,
the Administrative Agent may (unless the Obligations have been irrevocably paid
in full), without notice to any Guarantor and regardless of the acceptance of
any Collateral for the payment hereof, appropriate and apply toward the payment
of the Obligations (a) any indebtedness due or to become due from any Guarantied
Party to such Guarantor and (b) any moneys, credits or other property belonging
to such Guarantor at any time held by or coming into the possession of any
Guarantied Party or any of its respective Affiliates.
 
Section 11  Irrevocability
 
This Guaranty shall be irrevocable as to the Obligations (or any part thereof)
until the Commitments have been terminated and all monetary Obligations then
outstanding have been paid in full, at which time this Guaranty shall
automatically terminate and be cancelled. Upon such termination or cancellation
and at the written request of any Guarantor or its successors or assigns, and at
the cost and expense of such Guarantor or its successors or assigns, the
Administrative Agent shall execute in a timely manner a satisfaction of this
Guaranty and such instruments, documents or agreements as are necessary or
desirable to evidence the termination of this Guaranty.
 
Section 12  Setoff
 
Upon the occurrence and during the continuance of an Event of Default, each
Guarantied Party and each Affiliate of a Guarantied Party may, without notice to
any Guarantor and regardless of the acceptance of any security or collateral for
the payment hereof, appropriate and apply toward the payment of all or any part
of the Obligations (a) any indebtedness due or to become due from such
Guarantied Party or Affiliate to such Guarantor and (b) any moneys, credits or
other property belonging to such Guarantor, at any time held by, or coming into,
the possession of such Guarantied Party or Affiliate.
 
Section 13  No Marshalling
 
Each Guarantor consents and agrees that no Guarantied Party or Person acting for
or on behalf of any Guarantied Party shall be under any obligation to marshal
any assets in favor of any Guarantor or against or in payment of any or all of
the Obligations.
 
Section 14  Enforcement; Amendments; Waivers
 
No delay on the part of any Guarantied Party in the exercise of any right or
remedy arising under this Guaranty, the Credit Agreement, any other Loan
Document or otherwise with respect to all or any part of the Obligations, the
Collateral or any other guaranty of or security for all or any part of the
Obligations shall operate as a waiver thereof, and no single or partial exercise
by any such Person of any such right or remedy shall preclude any further
exercise thereof. No modification or waiver of any provision of this Guaranty
shall be binding upon any Guarantied Party, except as expressly set forth in a
writing duly signed and delivered by
 
7

--------------------------------------------------------------------------------


GUARANTY
PRESTIGE BRANDS, INC.
 
the party making such modification or waiver. Failure by any Guarantied Party at
any time or times hereafter to require strict performance by the Borrower, any
Guarantor, any other guarantor of all or any part of the Obligations or any
other Person of any provision, warranty, term or condition contained in any Loan
Document now or at any time hereafter executed by any such Persons and delivered
to any Guarantied Party shall not waive, affect or diminish any right of any
Guarantied Party at any time or times hereafter to demand strict performance
thereof and such right shall not be deemed to have been waived by any act or
knowledge of any Guarantied Party, or its respective agents, officers or
employees, unless such waiver is contained in an instrument in writing, directed
and delivered to the Borrower or such Guarantor, as applicable, specifying such
waiver, and is signed by the party or parties necessary to give such waiver
under the Credit Agreement. No waiver of any Event of Default by any Guarantied
Party shall operate as a waiver of any other Event of Default or the same Event
of Default on a future occasion, and no action by any Guarantied Party permitted
hereunder shall in any way affect or impair any Guarantied Party’s rights and
remedies or the obligations of any Guarantor under this Guaranty. Any final,
non-appealable determination by a court of competent jurisdiction of the amount
of any principal or interest owing by the Borrower to a Guarantied Party shall
be conclusive and binding on each Guarantor irrespective of whether such
Guarantor was a party to the suit or action in which such determination was
made.
 
Section 15  Successors and Assigns
 
This Guaranty shall be binding upon each Guarantor and upon the successors and
assigns of such Guarantors and shall inure to the benefit of the Guarantied
Parties and their respective successors and assigns; all references herein to
the Borrower and to the Guarantors shall be deemed to include their respective
successors and assigns. The successors and assigns of the Guarantors and the
Borrower shall include, without limitation, their respective receivers, trustees
and debtors-in-possession. All references to the singular shall be deemed to
include the plural where the context so requires.
 
Section 16  Representations and Warranties; Covenants
 
Each Guarantor hereby (a) represents and warrants that the representations and
warranties as to such Guarantor made by the Borrower in Article IV
(Representations and Warranties) of the Credit Agreement are true and correct on
each date as required by Section 3.2(b)(i) (Conditions Precedent to Each Loan
and Letter of Credit) of the Credit Agreement and (b) agrees to take, or refrain
from taking, as the case may be, each action necessary to be taken or not taken,
as the case may be, so that no Default or Event of Default is caused by the
failure to take such action or to refrain from taking such action by such
Guarantor.
 
Section 17  Governing Law
 
This Guaranty and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.
 
Section 18  Submission to Jurisdiction; Service of Process
 
(a)  Any legal action or proceeding with respect to this Guaranty, and any other
Loan Document, may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement, each Guarantor hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably
 
8

--------------------------------------------------------------------------------


GUARANTY
PRESTIGE BRANDS, INC.
 
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.
 
(b)  Each Guarantor hereby irrevocably consents to the service of any and all
legal process, summons, notices and documents in any suit, action or proceeding
brought in the United States of America arising out of or in connection with
this Guaranty or any other Loan Document by the mailing (by registered or
certified mail, postage prepaid) or delivering of a copy of such process to such
Guarantor care of the Borrower at the Borrower’s address specified in
Section 11.8 (Notices, Etc.) of the Credit Agreement. Each such Guarantor agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.
 
(c)  Nothing contained in this Section 18 (Submission to Jurisdiction; Service
of Process) shall affect the right of the Administrative Agent or any other
Guarantied Party to serve process in any other manner permitted by law or
commence legal proceedings or otherwise proceed against a Guarantor in any other
jurisdiction.
 
(d)  If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase Dollars with such other
currency at the spot rate of exchange quoted by the Administrative Agent at
11:00 a.m. (New York time) on the Business Day preceding that on which final
judgment is given, for the purchase of Dollars, for delivery two Business Days
thereafter.
 
Section 19  Certain Terms
 
The following rules of interpretation shall apply to this Guaranty: (a) the
terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms refer to
this Guaranty as a whole and not to any particular Article, Section, subsection
or clause in this Guaranty, (b) unless otherwise indicated, references herein to
an Exhibit, Article, Section, subsection or clause refer to the appropriate
Exhibit to, or Article, Section, subsection or clause in this Guaranty and
(c) the term “including” means “including without limitation” except when used
in the computation of time periods.
 
Section 20  Waiver of Jury Trial
 
Each of the Administrative Agent, the other Guarantied Parties and each
Guarantor irrevocably waives trial by jury in any action or proceeding with
respect to this Guaranty and any other Loan Document.
 
Section 21  Notices
 
Any notice or other communication herein required or permitted shall be given as
provided in Section 11.8 (Notices, Etc.) of the Credit Agreement and, in the
case of any Guarantor, to such Guarantor in care of the Borrower.
 


 
Section 22  Severability
 
9

--------------------------------------------------------------------------------


GUARANTY
PRESTIGE BRANDS, INC.
 
Wherever possible, each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.
 
Section 23  Additional Guarantors
 
Each of the Guarantors agrees that, if, pursuant to Section 7.11(b) (Additional
Collateral and Guaranties) of the Credit Agreement, the Borrower shall be
required to cause any of their respective Subsidiaries that is not a Guarantor
to become a Guarantor hereunder, or if for any reason the Borrower or the Parent
desires any such Subsidiary to become a Guarantor hereunder, such Subsidiary
shall execute and deliver to the Administrative Agent a Guaranty Supplement in
substantially the form of Exhibit A (Guaranty Supplement) attached hereto and
shall thereafter for all purposes be a party hereto and have the same rights,
benefits and obligations as a Guarantor party hereto on the Closing Date.
 
Section 24  Collateral
 
Each Guarantor hereby acknowledges and agrees that its obligations under this
Guaranty are secured pursuant to the terms and provisions of the Collateral
Documents executed by it in favor of the Administrative Agent, for the benefit
of the Secured Parties, and covenants that it shall not grant any Lien (other
than Liens permitted under Section 8.2 (Liens, Etc.) of the Credit Agreement)
with respect to its Property in favor, or for the benefit, of any Person other
than the Administrative Agent, for the benefit of the Secured Parties.
 
Section 25  Costs and Expenses
 
Each Guarantor agrees to pay or reimburse the Administrative Agent and each of
the other Guarantied Parties upon demand for all reasonable out-of-pocket costs
and expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel and costs of settlement), incurred by the Administrative Agent
or such other Guarantied Parties in enforcing this Guaranty or any security
therefor or exercising or enforcing any other right or remedy available in
connection herewith or therewith.
 
Section 26  Waiver of Consequential Damages
 
Each Guarantor, to the maximum extent not prohibited by law, hereby irrevocably
and unconditionally waives, releases and agrees not to sue upon any claim,
whether or not accrued and whether or not suspected to exist in its favor, for
any special, consequential or punitive damages (including, without limitation,
any loss or profits, business or anticipated savings) in respect of this
Guaranty or any other Loan Document. Each Guarantor also agrees to be bound by
the provision of Section 11.5 (Limitation of Liability) of the Credit Agreement.
 
Section 27  Entire Agreement
 
This Guaranty, taken together with all of the other Loan Documents executed and
delivered by the Guarantors, represents the entire agreement and understanding
of the parties hereto and supersedes all prior understandings, written and oral,
relating to the subject matter hereof.
 
10

--------------------------------------------------------------------------------


GUARANTY
PRESTIGE BRANDS, INC.
 
Section 28  Termination
 
 
This Guaranty (other than the reinstatement provisions of Section 1(b)
(Guaranty), Section 18 (Submission to Jurisdiction; Service of Process), Section
20 (Waiver of Jury Trial), Section 25 (Costs and Expenses), and Section 26
(Waiver of Consequential Damages)) shall terminate upon the “payment in full”
(as defined in the Credit Agreement) of the “Secured Obligations” (as defined in
the Credit Agreement).
 
[Signature Pages Follow]
 



 
 
11

--------------------------------------------------------------------------------

 
GUARANTY
PRESTIGE BRANDS, INC.


In witness whereof, this Guaranty has been duly executed by the Guarantors as of
the day and year first set forth above.
 

    PRESTIGE BRANDS INTERNATIONAL LLC     As Parent           By:    /s/ Peter
J. Anderson                               Name:  Peter J. Anderson    
      Title:  Secretary, CFO and Vice President           PRESTIGE PRODUCTS
HOLDINGS, INC.           By:    /s/ Peter J. Anderson                        
      Name:  Peter J. Anderson                 Title:  Secretary, Treasurer and
Vice President           Subsidiary Guarantors:           BONITA BAY HOLDINGS,
INC.            By:    /s/ Peter J. Anderson                        
      Name:  Peter J. Anderson           Title:  Secretary, Treasurer and Vice
President           MEDTECH HOLDINGS, INC.           By:    /s/ Peter J.
Anderson                               Name:  Peter J. Anderson    
      Title:  Secretary, Treasurer and Vice President           MEDTECH
PRODUCTS, INC.           By:    /s/ Peter J. Anderson                     
      Name:  Peter J. Anderson           Title:  Secretary, Treasurer and Vice
President           PECOS PHARMACEUTICAL, INC.           By:    /s/ Peter J.
Anderson                               Name:  Peter J. Anderson    
      Title:  Secretary, Treasurer and Vice President      

 

--------------------------------------------------------------------------------


 
 
                                   GUARANTY
PRESTIGE BRANDS, INC.
 
    PRESTIGE ACQUISITION HOLDINGS, LLC           By:    /s/ Peter J. Anderson 
                              Name:  Peter J. Anderson           Title: 
Secretary, Treasurer and Vice President           PRESTIGE BRANDS FINANCIAL
CORPORATION           By:    /s/ Peter J. Anderson                         
      Name:  Peter J. Anderson           Title:  Secretary, Treasurer and Vice
President           PRESTIGE BRANDS HOLDINGS, INC.           By:    /s/ Peter J.
Anderson                               Name:  Peter J. Anderson      
      Title:  Secretary, Treasurer and Vice President           PRESTIGE BRANDS
INTERNATIONAL, LLC           By:    /s/ Peter J. Anderson                       
        Name:  Peter J. Anderson             Title:  Secretary, Treasurer and
Vice President           PRESTIGE HOUSEHOLD BRANDS, INC.           By:    /s/
Peter J. Anderson                                Name:  Peter J. Anderson       
        Title:  Secretary, Treasurer and Vice President           PRESTIGE
HOUSEHOLD HOLDINGS, INC.           By:    /s/ Peter J. Anderson
                               Name:  Peter J. Anderson                Title: 
Secretary, Treasurer and Vice President           PRESTIGE PERSONAL CARE, INC. 
          By:    /s/ Peter J. Anderson                                Name: 
Peter J. Anderson               Title:  Secretary, Treasurer and Vice President

 

--------------------------------------------------------------------------------



     
GUARANTY
PRESTIGE BRANDS, INC.
          PRESTIGE PERSONAL CARE HOLDINGS, INC.           By:    /s/ Peter J.
Anderson                               Name:  Peter J. Anderson    
      Title:  Secretary, Treasurer and Vice President           THE COMET
PRODUCTS CORPORATION           By:    /s/ Peter J. Anderson                    
          Name:  Peter J. Anderson           Title:  Secretary, Treasurer and
Vice President           THE CUTEX COMPANY           By:    /s/ Peter J.
Anderson                               Name:  Peter J. Anderson    
      Title:  Secretary, Treasurer and Vice President           THE DENOREX
COMPANY           By:    /s/ Peter J. Anderson                        
      Name:  Peter J. Anderson           Title:  Secretary, Treasurer and Vice
President           THE SPIC AND SPAN COMPANY           By:    /s/ Peter J.
Anderson                               Name:  Peter J. Anderson    
      Title:  Secretary, Treasurer and Vice President

 
 
 
 


--------------------------------------------------------------------------------

GUARANTY
PRESTIGE BRANDS, INC.



Acknowledged and Agreed
as of the date first above written:
 
CITICORP NORTH AMERICA, INC.
as Administrative Agent
 
By: /s/ Steven R. Sellhausen        
Name:  Steven R. Sellhausen
Title:  Vice President
 


 